Exhibit 10.22
Amendment to Employment Agreement, dated December 21, 2009, between Gui Karyo
and Majesco Entertainment Company.
     WHEREAS, Majesco Entertainment Company (the “Company”), a Delaware
corporation and Gui Karyo (“Executive”) entered into an employment agreement as
of January 31, 2007 (the “Agreement”);
     Whereas, the Company and Executive desire to amend the Agreement to comply
with Internal Revenue Code Section 409A; and
     Whereas, all capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.
     NOW THEREFORE, the Agreement is amended as follows effective January 1,
2008 unless a different effective date is specified.
     1. Section 2.2 is amended by adding the following sentence after the first
sentence thereto:
          “Such annual cash bonus shall be paid within 90 days after the end of
the fiscal year in which it is earned by the Executive.”
     2. Section 4.2 is amended in its entirety to read as follows:
“In the event that Executive’s employment is terminated without Cause, or due to
Executive’s disability, or Executive’s resignation for Good Reason, within
60 days after the date of such termination, the Company shall continue to pay to
Executive the annual Base Salary then in effect for 12 months following the date
of termination on a regular payroll basis (the “Severance Payment”). In
addition, the Company shall, within 60 days of Executive’s termination, pay
Executive in a single lump sum payment for accrued but untaken vacation days. In
addition, the Company shall continue its contributions toward Executive’s health
care, dental, disability and life insurance benefits on the same basis as
immediately prior to the date of termination, except as provided below, for
twelve months following the date of termination. Notwithstanding the foregoing,
the Company shall not be required to provide any health care, dental, disability
or life insurance benefit otherwise receivable by Executive if Executive is
actually covered or becomes covered by an equivalent benefit (at the same cost
to Executive, if any) from another source. Any such benefit made available to
Executive shall be reported to the Company.

 



--------------------------------------------------------------------------------



 



Nothing shall be payable under this provision (other than accrued wages) unless
and until after the effective date of a release that Executive executes in favor
of the Company that is satisfactory to Executive and the Company and which must
be executed within 45 days of the Executive’s termination of employment. In the
event of a termination pursuant to Section 4.2, except for a termination for
disability, all restrictions on the Restricted Stock shall lapse as of the date
of termination. In the event of a termination for disability, no further
restrictions shall lapse as to the Restricted Stock”
     3. Section 4.3 is amended by adding the following phrase at the end
thereof:
“, which release shall be executed within forty-five (45) days of Executive’s
termination of employment.”
     4. Section 4.4 is deleted in its entirety.
     5. Section 4.7 is amended in its entirety to read as follows:
“4.7 Section 409A of the Code. In any case, a Change of Control must also at
least meet the requirements of a change in ownership or effective control of the
Company in accordance with Section 409A(a)(2)(A)(v) of the Code and the
applicable provisions of Treasury Regulations § 1.409A-3(i)(5).”
     6. Section 4.8(d) is amended by adding the term “material” in subsection
(d) before the term “reduction.”
     7. Section 4.8 is amended by adding the following subsection at the end
thereof:
“4.8(g) For purposes of this Agreement, Good Reason must also meet the
requirements for a good reason termination in accordance with Treasury
Regulation §1.409A-1(n)(2), and any successor statute, regulation and guidance
thereto.”
     8. Section 4.9(b) is amended by adding the following sentence at the end
thereof:
“Any Gross-Up Payment shall be paid to Executive, or for his benefit, within 30
days of the determination that the Excise Tax is applicable and, in any case,
within the period prescribed under and in accordance with Treasury Regulation §
1.409A-3(i)(1)(v).”
     9. The following new Section 12 shall be added to the Employment Agreement:

 



--------------------------------------------------------------------------------



 



“Section 12 Compliance with Section 409A of the Code
     12.1 Any applicable reimbursement or direct payment of Executive’s expenses
subject to Section 409A of the Code, including, without limitation, under
Section 2.5 herein, shall be made no later than the end of the calendar year
following the calendar year in which such expense is incurred by the Executive.
Any reimbursement or right to direct payment of Executive’s expense in one
calendar year shall not affect the amount that may be reimbursed or paid for in
any other calendar year and a reimbursement or payment of Executive’s expense
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.
     12.2 Notwithstanding any other provision of this Agreement to the contrary,
if any amount (including imputed income) to be paid to Executive pursuant to
this Agreement as a result of Executive’s termination of employment is “deferred
compensation” subject to Section 409A of the Code, and if the Executive is a
“Specified Employee” (as defined under Section 409A of the Code) as of the date
of Executive’s termination of employment hereunder, then, to the extent
necessary to avoid the imposition of excise taxes or other penalties under
Section 409A of the Code, the payment of benefits, if any, scheduled to be paid
by the Employer to Executive hereunder during the first six (6) month period
following the date of a termination of employment hereunder shall not be paid
until the date which is the first business day after six (6) months have elapsed
since the Executive’s termination of employment for any reason other than death.
Any deferred compensation payments delayed in accordance with the terms of this
Section 12.2 shall be paid in a lump sum when paid and any other payments not
otherwise delayed hereunder will be paid in accordance with the applicable
regular schedule.
     12.3 Notwithstanding any other provision of this Agreement, if any of the
benefits set forth in this Agreement are deferred compensation under
Section 409A of the Code, any termination of employment or disability triggering
payment of such benefits must constitute a “separation from service” or
“disability”, respectively, under Section 409A of the Code before, subject to
Section 12.2 of this Agreement, distribution of such benefits can commence. For
purposes of clarification, this paragraph shall not cause any forfeiture of
benefits on the part of the Executive, but shall only act as a delay until such
time as a “separation from service” or “disability” occurs.
     12.4 Notwithstanding any other provision of this Agreement to the contrary,
the Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A(a)(1) of
the Code.”

 



--------------------------------------------------------------------------------



 



     10. The Agreement, in all other respects, is hereby ratified and
reaffirmed.
     IN WITNESS WHEREOF, each of the parties has caused this First Amendment to
be executed as of the date first written above.

     
Executive:
  Employer:  
/s/ Gui Karyo
  /s/ Jesse Sutton
 
   
Gui Karyo
  Majesco Entertainment Company

 